55 So. 3d 725 (2011)
Marvin LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-97.
District Court of Appeal of Florida, Fifth District.
March 4, 2011.
Marvin Lewis, Raiford, pro se.
No Appearance for Appellee.
PER CURIAM.
Marvin Lewis appeals from the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Buried within Lewis' fifteen-page motion is a claim that there were a number of errors on his sentencing scoresheet. His motion verges on unintelligible and references unrelated cases in other counties. Boiled down to its essence, Lewis argues that most of his prior record offenses either did not exist or reflected the incorrect degree of felony. The trial court's written order includes no attachments and makes no findings. Nonetheless, it is hard to be critical of the trial court given the vague and rambling nature of Lewis' motion.
Therefore, we affirm the summary denial without prejudice for Lewis to file an amended rule 3.850 motion that clearly and succinctly asserts the specifics of his claim of scoresheet error.
AFFIRMED WITHOUT PREJUDICE.
SAWAYA, COHEN and JACOBUS, JJ., concur.